Citation Nr: 1605985	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  11-08 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

A. Lindio, Counsel










INTRODUCTION

The Veteran served with the Army National Guard, with active duty, including from October 2004 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2009 (fibromyalgia) and October 2009 (sleep apnea) by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In June 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  In August 2015, the Board informed the Veteran that it was unable to produce a written transcript of the hearing due to technical difficulties.  Later that month, the Veteran informed the Board that she did not wish to appear at a new hearing and to consider her case on the evidence of record.  

In June 2015, the Veteran submitted additional evidence and argument in support of her claims on appeal.  This evidence was accompanied by a waiver of initial RO consideration.  As such, there is no prejudice in the Board reviewing this evidence in the first instance.  See 38 C.F.R. § 20.1304.  

As a final preliminary matter, the Board notes that the claims file reflects that the Veteran was previously represented by Douglas Friedman (as reflected in an August 2014 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In April 2015, the attorney indicated withdrawal from being the Veteran's attorney.  In May 2015, the Veteran reported that she was no longer represented by her attorney and requested that VA represent her.  In December 2015, the Board requested clarification of representation from the Veteran.  In a January 2016 correspondence, the Veteran indicated that she wished to represent herself.  The Board now recognizes the Veteran as proceeding pro se.  




FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, her fibromyalgia developed during active service.  

2.  Resolving all doubt in favor of the Veteran, her sleep apnea developed during active service.  


CONCLUSIONS OF LAW

1.  Fibromyalgia is presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).

2.  Sleep apnea is presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the fibromyalgia and sleep apnea claims, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

I.  Service Connection Law

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

II. Fibromyalgia Claim

The Veteran contends that her fibromyalgia developed during her period of active service, from October 2004 to October 2006, after returning from service in Afghanistan.

Service treatment records document problem lists that include reports of joint pain localized in more than one joint.  (January 2006, February 2006, May 2006 service treatment records)

Following her October 2006 end of active duty, the Veteran underwent a general VA examination in December 2006.  She complained of hip, back, and foot pain, but also received diagnoses of bilateral hip bursitis, plantar fasciitis, and hallux valgus.

The Veteran subsequently received treatment for joint and muscle pain and other symptoms, which medical providers ultimately deemed to be the result of fibromyalgia.  In February 2007, Dr. G. Eudy found intermittent aching, arthralgias, and myalgias of an uncertain etiology.  In an April 2008 initial record from the Alabama Orthopedic & Spine Center, Dr. G.L. Watterson found that the Veteran had diffuse musculoskeletal pain syndrome.  He reported that by "exclusion of other options, but of high likelihood, believe that fibromyalgia likely is presenting as the etiology of her diffuse musculoskeletal pain."

In October 2008, the Veteran received a VA fibromyalgia consult.  The provider noted that the Veteran had presented as having diffused muscle/joint pain together, with other symptoms, such as being depressed and anxious and poor sleep.  The examiner found that she may have fibromyalgia.  In February 2009, a provider further found diffuse point/muscle pain consistent with fibromyalgia. Subsequent VA medical records document continued treatment for fibromyalgia.

In November 2008, Dr. Watterson determined that the Veteran had fibromyalgia as the principal etiology of her musculoskeletal pain.  

In April 2011, Dr. G.E. Eudy noted that he had initially assessed the Veteran in February 2007, and had made diagnoses of hip effusions, rule out inflammatory arthritis (Autoimmune Disease), and possible fibromyalgia.  Following treatment for vitamin D deficiency, and the persistence of diffuse mylagias, fatigue, and insomnia, he found that the findings implied fibromyalgia (and not inflammation or autoimmunity) to account for muscle pain.

The record is thus clear that the Veteran has a current diagnosis of fibromyalgia, which was diagnosed within a couple of years following her October 2006 discharge from service.  The question thus turns to whether such fibromyalgia is etiologically related to service.   

In April 2009, Dr. G.L. Watterson noted diagnosing the Veteran with fibromyalgia, with an April 2008 evaluation.  He also noted that the Veteran's discomfort developed in December 2005, which "likely dates the beginning of fibromyalgia expressing clinically."  He indicated that the Veteran had previously been in Afghanistan and that "[f]ibromyalgia may certainly be seen as a condition which may empirically associate with potentially stressful life events and circumstances.  I would regard her deployment as possibly being an associated factor."

In October 2012, Dr. G.E. Eudy noted that the Veteran's discomfort had developed in December 2005, which was likely represented "the onset of symptomatology attributable to the diagnosis of fibromyalgia."  He further noted that prior to that time, the Veteran had been stationed in Afghanistan and "fibromyalgia may empirically associate with stressful life events and circumstances.  I regard her military deployment as being an associated factor."  

In April 2015, Dr. G.E. Eudy filled out a fibromyalgia disability benefits questionnaire.  He noted a diagnosis of fibromyalgia from February 2007 and review of service treatment records, which included an October 2005 report of musculoskeletal pain.  He noted that he was a board certified rheumatologist and had initially seen the Veteran in February 2007 for her complaints of muscle joint pain in her shoulders, hips, and knees; pain was localized in more than one area of her body.  At that time, his diagnosis included hip effusions to rule out inflammatory arthritis (autoimmune disease) and possible fibromyalgia.  However, following treatment, the Veteran's diffuse mylagias, fatigue and insomnia persisted despite treatment and he ruled out autoimmunity disease.  After examining the Veteran in April 2015, he noted multiple tender points on both sides of the Veteran's body.  He opined that "it is more likely than not that the veterans [sic.] fibromyalgia muscle skeletal pain has it onset during her military service."
 
Given the Veteran's credible reports of, and treatment for, musculoskeletal pain in service, her post-service treatment for symptoms consistent with fibromyalgia shortly after service and subsequent diagnosis of fibromyalgia, Dr. G.E. Eudy's finding that fibromyalgia began during service, and giving the Veteran the benefit of the doubt, the Board finds that service connection for fibromyalgia is warranted.

III. Sleep Apnea Claim

The Veteran claims that her sleep apnea started during service.  In an August 2015 statement, she reported that during active service she experienced symptoms of awakening at night, with feelings of choking or gasping, as well as, daytime sleepiness and morning headaches.  In a June 2015 statements, her spouse and daughter reported noticing the Veteran snore, stop breathing while asleep, and having day time tiredness during active service.  

Service treatment records document reports of insomnia by the Veteran.  (December 2005 and May 2006 service treatment records).  

Following her period of active duty ending in October 2006, in March 6, 2007, Dr. Eudy noted that the Veteran complained of fatigue and poor sleep.  

In an April 2008 initial record from the Alabama Orthopedic & Spine Center, Dr. G.L. Watterson noted that the Veteran may have fibromyalgia, but also noted a history of snoring and small posterior pharyngeal airway on examination.  He recommended sleep clinic evaluation for possible contributory sleep disorder.  

In a June 2008 VA medical record, the Veteran complained of not sleeping well, with difficulty falling asleep and waking up tired.  

In February 2009, the Veteran underwent a sleep study at St. Vincent's East Sleep Disorders Center.  She received a diagnosis of obstructive sleep apnea with hypersomnia and insomnia.  

Subsequent VA medical records generally document treatment for sleep apnea.

In July 2015, a VA physician filled out a VA sleep apnea disability benefits questionnaire.  He noted that some of the medications used by the Veteran for her service-connected depression can cause weight gain and that her non-service-connected posttraumatic stress disorder was a risk factor for sleep apnea.

In July 2015, Dr. A. Khawaja filled out a VA sleep apnea disability benefits questionnaire.  He also diagnosed the Veteran with sleep apnea, since February 2009.  He noted that the Veteran served in the Gulf War and had experienced sleep difficulties, marked with recurrent interruptions in sleep, awakening with shortness of breath, multiple apneic spells (witnessed by others) and recurrent morning headaches.  The examiner noted pertinent physical findings of Cushingoid features due to pituitary tumor - enlarged neck diameter, and truncal obesity, which were improving with tumor resection and medical treatment.  He noted reviewing the Veteran's service treatment records and VA medical records, and noted that the Veteran had had issues with headaches and sleep during service, for which she received Ambien/Benadryl, which did not alleviate such problems.  He opined that "[i]t is likely that she was already developing Cushingoid features during military service causing sleep apnea, secondary to pituitary tumor," which was not relieved by symptomatic therapy.  The examiner found that such issues "resulted...developing recurrent headaches, depression [both of which the Veteran is already service-connected for], and difficulty with concentration."  

Given the indications of sleep problems in the service treatment records and by way of the credible lay statements of record, the post-service determination of sleep apnea, the probative medical opinion evidence above, and giving the Veteran the benefit of the doubt, the Board finds that the Veteran's sleep apnea developed due to her active service.  As such, service connection for sleep apnea is warranted.


ORDER

Subject the laws and regulations governing the award of monetary benefits, service connection for fibromyalgia is granted.

Subject the laws and regulations governing the award of monetary benefits, service connection for sleep apnea is granted. 



____________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


